STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                   NO.        2022    KW    0335

VERSUS


BRANDON         R.    MARTIN                                                     JULY          5,    2022




In   Re:             Brandon       R.     Martin,      applying        for   supervisory              writs,

                     22nd    Judicial       District         Court,     Parish     of    St.        Tammany,
                     No.    571, 999.




BEFORE:              McCLENDON,         WELCH,   AND    HESTER,       JJ.



        WRIT         DENIED.


                                                       PMC
                                                       JEW
                                                       CHH




COURT      OF APPEAL,             FIRST   CIRCUIT




           DEPUTY      CLERK      OF    COURT
                     FOR    THE   COURT